 

Exhibit 10.73

 

AIRPORT INDUSTRIAL PARK

AGREEMENT OF LEASE

 

THIS AGREEMENT dated the 1st day of November, 1999, (hereinafter called
“Lease”), is by and between AIPA PROPERTIES, L.L.C., a Hawaii Limited Liability
Company (hereinafter referred to as “Owner”) and Pacific Internet Exchange
Corporation, a Delaware corporation (hereinafter referred to as “Tenant”).

 

A.   NON-STANDARD PROVISIONS.

 

1.    The following constitute the non-standard provisions of this Lease and are
referred to elsewhere herein and to the extent that any of the non-standard
provisions conflict with or are inconsistent with the standard provisions, the
non-standard provisions shall govern and control.

 

  a. (1)   Enclosed Area of the Premises (“Enclosed Area”) shall be as outlined
in red on Exhibit A.

 

      (2)   Open Area of the Premises (“Open Area”) shall be those areas (if
any) as outlined in green on Exhibit A.

 

  b. (1)   Agreed Enclosed Area: Five Thousand Three Hundred Fifty-Seven (5,357)
square feet of which 5,282 sq. ft. is on the ground floor, including One Hundred
Fifty-Four (154) square feet as any allocation of building common areas and 75
sq. ft. is on the second floor (runby area for Tenant’s elevator). In addition,
Tenant’s Premises includes Six Thousand Seven Hundred Two (6702) square feet of
mezzanine area. This latter includes One Hundred Ninety-Five (195) square feet
allocation as of building common areas.

 

      (2)   Agreed Open Area: Two Thousand Five Hundred Fifty Nine (2559) square
feet.

 

  c.   The term of this Lease (hereinafter “Lease Term”) shall be fifteen (15)
years, zero (0) months.

 

  d.   Scheduled Commencement Date: January 15, 2000

       The actual commencement date (“Commencement Date”) shall be as provided
in Article B.3.

 

  e.   Monthly Base Rent: Ten Thousand Seven Hundred Ninety Six and No/100
Dollars ($10,796 00)

 

  f.   Tenant’s monthly charge for Estimated Additional Rent during the initial
calendar year or portion thereof: One Thousand Five Hundred Six and No/100
Dollars ($1,506.00)



--------------------------------------------------------------------------------

 

  g.   Rent per day during any occupancy prior to commencement of the Lease
Term: None.

 

  h.   Reimbursement to Owner for Special Improvements: Two Hundred Eighty-Five
Thousand and No/100 Dollars ($285,000.00). Of this amount, $142,500 shall be
paid to Owner on lease execution, $40,000 on completion of mezzanine column
footings, and the balance when the concrete of the mezzanine slab has been
poured. Tenant understands that work will be stopped if payments are not made at
the specified times and Owner may, in such event, declare the Lease in default.

 

Assuming that before April 30, 2000 there has been no default by Tenant nor, in
the sole judgment of Owner, has there been by this date an adverse change in
Tenant’s financial condition as compared with that described to Owner in the
meeting on August 18, 1999, Owner will, on the request of Tenant received on or
before April 15, 2000, promptly refund to Tenant $142,500 and increase Monthly
Base Rent for the period from May 1, 2000 through April 30, 2007 by an amount
equal to $2,478.

 

  i.   Use permitted on the Premises: Operation of internet telecommunications
service, equipment and supporting offices.

 

  j.   Tenant’s address for notices if other than the Premises:

 

  k.   Tenant’s billing address if other than the Premises:

 

  l.   Security Deposit: None.

 

  m.   Parking: In addition to the parking that can be accommodated in Tenant’s
Open Area (approximately eight vehicles), Owner shall provide Tenant with
unreserved stalls for as many as (4) automobiles. Tenant shall pay in advance
the charge established by Owner from time to time for said stalls. If Tenant
fails to timely pay such charges, then Owner may, by Notice to Tenant, elect
either to proceed as provided in Article 18, or to cease to provide all or any
number of the foregoing parking stalls. Upon initial occupancy of the Premises,
the charge for each unreserved stall shall be $62.40 per month, both plus any
tax payable by Owner due to the receipt of such rental and tax. From time to
time during this Lease, the charge for such stalls shall be increased to the
rates then reasonably established by Owner. The unreserved stalls shall be
located on the fifth level of Owner’s Phase II structure or elsewhere on the
Property as specified from time to time by Owner. Tenant may at its option
change the number of unreserved stalls, but not more often than quarterly.

 

  n.   Owner’s address for Notices:

 

3375 Koapaka Street, Suite C-300

Honolulu, Hawaii 96819

 

 

2



--------------------------------------------------------------------------------

 

 

Attn: Project Manager

 

with copy to:

 

Pacific Building Corporation

2001 Sixth Avenue, Suite 3400

Seattle, WA 98121

Attn: Corporate Counsel

 

  o.   Address of Premises:

3375 Koapaka Street

Suite D198

Honolulu, HI 96819

 

  2.   The following exhibits are attached hereto and made a part hereof:

 

Exhibit A: Floor plan of the Enclosed Area and the Open Area.

Exhibit B: Site plan, access roads and ramps, and legal description.

 

  3.   Special Improvements.

 

Special Improvements to be provided by Owner are as follows:

 

  a.   Installation of diamond pattern expanded metal sheets to a 10’ height (8’
above pony walls) on all party walls with an additional layer of drywall cover
(all joints between sheets tack-welded); a dropped ceiling between gyp-board
enclosed beams at the existing second floor framing (to prevent possible
“dusting” from the existing fireproofing falling to the equipment below);
concrete pony walls (24” high) at all party partitions; strengthening,
insulating and finishing exterior walls (other than concrete walls) for
hurricane protection and to reduce sun load; separating the mezzanine and ground
floor areas to isolate Tenant’s FM-200 system between levels; constructing a
concrete mezzanine floor with a live load capability of 150 psf; constructing
special protection for the diesel storage tank (concrete slab on grade
surrounded by bollards on all sides; providing an elevated area (about 10’ x
60’) over the parking stalls on which Tenant can position the air-cooled
condenser units for Tenant’s air conditioning equipment; creating a bullpen type
office (building standard finishes) of approximately 1,700 sf to accommodate
8-10 cubicles (cubicles by Tenant) as well as two unisex toilets; 500 kw of
electrical power to Tenant’s panel; a stairway to link the mezzanine areas to
the ground floor; general lighting using industrial type fixtures in the rack
space; standard demising partitions; the new entrance (double doors to create a
6’ x 8’ overall opening); and the pit (but not the shaft) for a future holeless
hydraulic Otis elevator.

 

3



--------------------------------------------------------------------------------

 

  b.   Owner will at Owner’s expense, apply for and obtain the necessary
building permit.

 

  c.   All other work (including but not limited to air conditioning; emergency
power generation; rack power and data wiring; fire protection including
pre-action system in areas protected by FM-200; furnishings; additional
partitioning over that originally called for including elevator shaft extension
on the second floor; floor finishes; and the additional cost of the main entry
door and windows around it over that of the “plain vanilla” industrial-type
entrance originally planned) will be paid for by Tenant. At Tenant’s option,
Owner will provide its in-house technical and construction assistance on any
such additional work.

 

Tenant has spoken of the foregoing work as being financed by IBM, and Owner will
require such company to guarantee its lien free completion with first class
workmanship. The form of the guarantee and the contracts covering the work shall
be approved by Owner before such work is commenced. Any other financing and
construction arrangement shall be such as to assure Owner, in Owner’s reasonable
judgment, of lien-free completion with the above standards of workmanship.

 

B.   STANDARD PROVISIONS

 

  1.   PREMISES

 

In consideration of the obligation of Tenant to pay Rent as herein provided, and
in consideration of the other terms, provisions and covenants hereof, Owner
hereby leases to Tenant, and Tenant hereby leases from Owner, the Enclosed Area
and the Open Area described in Article A.1.a. and A.1.b. and the parking spaces
described in Article A.1.m. and shown on “Exhibit A”. The areas so leased are
herein called the “Premises”. The Premises are a part of that certain structure
constructed by Owner on the land described on “Exhibit B” (“Property”) which
structure is herein called the “Building”. The term “Building” shall include
other structures as may now exist on the Property or which may in the future be
constructed thereon.

 

  2.   TERM

 

Tenant is to have and to hold the Premises for the Lease Term specified in
Article A.1.c. The Lease Term shall commence on the “Commencement Date” as
defined in Article B.3. below.

 

  3.   COMMENCEMENT DATE

 

The Commencement Date shall be the Scheduled Commencement Date, or the date upon
which the Premises shall have been certified by Owner’s Architect as being
substantially completed (“Substantial Completion”) in accordance with the
Approved Details shown on “Exhibit C”, whichever is later. If the Premises shall
not have reached Substantial Completion as aforesaid by the Scheduled
Commencement Date,

 

4



--------------------------------------------------------------------------------

 

Tenant’s obligation to pay Rent and its other obligations for payment under this
Lease shall commence on the date the Premises have reached Substantial
Completion, and (except as specifically provided in this Article B.3.) Owner
shall not be liable to Tenant for any loss or damage resulting from such delay.
Should there be any punch list items at the date of Substantial Completion,
Owner shall correct the same expeditiously. In no event shall the existence of
punch list items alter the date of Substantial Completion. If Tenant occupies
Premises prior to Commencement Date, Tenant and Owner shall observe all the
terms and conditions of this Lease except as otherwise provided therein. Owner
expects to be able to complete Premises by January 15, 2000, assuming prompt
decisions by Tenant in respect to remaining design and lease issues and no undue
delay in obtaining necessary permits and deliveries. Owner shall at all times
proceed with diligence and reasonable good faith efforts to meet the above date,
but if so proceeding shall not be responsible for delays.

 

Owner expects that this schedule can be met without overtime by the trades
employed on the project, but if overtime is requested by Tenant to meet such
date, such additional cost shall be at Tenant’s expense.

 

  4.   RENT

 

Tenant covenants and agrees to pay the Monthly Base Rent, the reimbursement for
Special Improvements, the monthly charge for parking, Estimated Additional Rent
(or Additional Rent, as the case may be) and certain taxes, which are set forth
in Articles A.1.e., A.1.l, A.1.h., A.1.m., B.5., and B.28. (all of which are
collectively referred to as “Rent”), adjusted as provided elsewhere herein, in
United States currency, in advance, on or before the fifth (5th) day of each
calendar month during the Lease Term at Owner’s office in the Building, or at
such other place as Owner may from time to time designate in writing. It is
agreed that since collection of any amount past due imposes an administrative
cost on Owner, in addition to all other sums which may be charged by Owner
hereunder, Tenant shall pay to Owner a sum equal to Five Cents ($0.05) for every
dollar not paid when due. In addition, interest shall be charged to Tenant on
late payments of Monthly Base Rent, Estimated Additional Rent, Additional Rent,
and all other sums due under this Lease from the date such payments are due
until received by Owner, at the lower of (i) the specified maximum rate, if any,
then allowed by applicable law, or (ii) a floating rate equal to three (3)
percentage points over the posted prime rate of First Hawaiian Bank, Honolulu,
Hawaii. Payment of Rent shall be applied by Owner first to unpaid late charges,
then to accrued and unpaid interest, and then to Rent obligations.

 

  5.   ADDITIONAL RENT

 

  a.   It is the express intention of Owner and Tenant that the Monthly Base
Rent herein specified shall be net to the owner, except for Owner’s Repairs as
provided in Article B.10. All Operating Expenses (set forth in Article B.5.b.),
Taxes and Assessments (set forth in Article B.5.c.), and Excess Ground Rent
Payments (set forth in Article B.5.e.) which Tenant is required

 

5



--------------------------------------------------------------------------------

 

to pay hereunder, together with all interest and penalties that may accrue
thereon in the event of Tenant’s failure to pay such amounts, and all damages,
costs, and expenses which Owner may incur by reason of any default of Tenant, or
failure on Tenant’s part to comply with the terms of this Lease, shall be deemed
to be and shall from time to time be referred to as “Additional Rent.”

 

  b. (i)   “Operating Expenses” shall mean the aggregate of all costs (including
Hawaii General Excise Tax) actually paid or incurred by Owner in the operation,
maintenance and repair of the Building, the surrounding garden areas, and the
necessary access roads, specifically excluding, however, those costs to be paid
by Tenant at Tenant’s sole cost and expense as provided in Articles B.8. and
B.9. and those to be paid by Owner at Owner’s sole cost and expense as provided
in Article B.10. Operating Expenses include Taxes and Assessments (defined in
Article B.5.c.). Operating Expenses include, but are not limited to: (i)
exterior painting and weatherproofing; (ii) exterior window washing and
cleaning; (iii) operation, maintenance, repair and replacement of: the central
cooling towers; the pumps, piping and related equipment; the sewer, plumbing,
and electrical systems, including all costs, charges, and expenses incurred by
Owner arising from the change of any company providing electricity service, if
Owner has reasonably determined such change to be justified by future savings in
power costs, and similarly in respect to telecommunications service (other than
air conditioning, plumbing and electrical systems and equipment installed within
the premises of various tenants to meet their specific needs); the elevators
serving the main building lobby, Phase II; and the fire and other emergency
systems and equipment; (iv) water and sewer charges; (v) parking and traffic
control; (vi) fire and other casualty and “all risk” insurance (including such
endorsements as Owner deems advisable); (vii) public liability and property
damage insurance; (viii) management, accounting and office expense equal to four
and three-quarters percent (4-3/4%) of the total Rents and parking income
received from the Building and Property; (ix) legal fees incurred in the
interest of the overall project, excluding legal fees incurred in actions
against specific tenants; and (x) engineering fees. Operating Expenses shall
also include, without limitation, for common areas: janitorial services
(including rubbish removal); window and other cleaning costs; pest control;
supplies; security services; repainting and redecoration; replacement of wall
and floor coverings; maintenance and repair of window coverings; charges for
water, sewer and electricity; and costs of planting and maintaining the garden
areas. Operating Expenses shall include both costs directly incurred and costs
incurred under outside contracts. Operating Expenses shall include the amortized
costs (over ten (10) years) of capital improvements or equipment which are
reasonably calculated to increase the efficiency of the Property and its
improvements or reduce other Operating Expenses, or which are required under any
governmental laws, rules or regulations applicable to the Property (without
limitation including the requirements of the Americans with

 

6



--------------------------------------------------------------------------------

 

Disabilities Act), with interest on unamortized amounts figured at eleven
percent (11%) per annum.

 

“Operating Expenses” shall specifically exclude: (i) all financing costs,
including interest and principal payments on any debt except as provided above;
(ii) any income tax of a general nature applicable to Owner’s various interests,
inheritance tax, gift tax, corporate licensing fees and expenses, and estate,
succession or other similar tax; (iii) any voluntary assessments unless of
substantial benefit to the overall project; (iv) costs of any repairs made in
accordance with Article B.14. and B.20.; (v) payments to Owner or its affiliates
in excess of market rates for services other than for management, accounting and
office expenses (see item viii in the subparagraph next above); (vi) costs of
special services as may be rendered to individual tenants or others; (vii) costs
of preparing space for lease; (viii) marketing expenses; (ix) investigation,
reporting, disposal, treatment, removal or remediation of Hazardous Substances,
and (x) costs resulting from Owner’s gross negligence; (xi) leasing commissions,
attorney’s fees, costs, disbursements, and other expenses incurred in connection
with negotiations or disputes with tenants, or in connection with leasing,
renovating, or improving space for tenants or other occupants or prospective
tenants or other occupants of the Building; (xii) the cost of any service sold
to any tenant (including Tenant) or other occupant for which Owner is entitled
to be reimbursed as an additional charge or rental over and above the basic rent
and escalations payable under the lease with that tenant; (xiii) any
depreciation on the Building or Property; (xiv) expenses in connection with
services or other benefits of a type that are not provided to Tenant but which
are provided another tenant or occupant of the Building or Property, ADA costs
excepted; (xv) costs incurred due to Owner’s willful violation of any terms or
conditions of this Lease or any other lease relating to the Building or
Property; (xvi) any compensation paid to clerks, attendants, or other persons in
commercial concessions operated by Owner; (xvii) costs of repairs and other work
occasioned by fire, windstorm, or other casualty which are reimbursed to Owner
by insurance; (xviii) any costs, fines, or penalties incurred due to willful
violations by Owner of any governmental rule or authority, this Lease or any
other lease in the Property, or due to Owner’s gross negligence or willful
misconduct; (xix) management costs to the extent they exceed the level defined
in this Lease; (xx) costs for sculpture, paintings, or other objects of art (nor
insurance thereon or extraordinary security in connection therewith);
(xxi)wages, salaries, or other compensation paid to any executive employees
above the grade of building manager except as included in management fees set
forth in the subparagraph next above; (xxii) any other expense that under
generally accepted accounting principles and practice consistently applied would
not be considered a normal maintenance or operating expense, except as otherwise
provided in this Lease.

 

7



--------------------------------------------------------------------------------

 

  (ii)   Owner expects that certain Operating Expenses may be paid directly, in
whole or in part, by one or more major tenants (“Major Tenants”) occupying a
large portion (perhaps all) of a particular floor. Such amounts shall be
deducted from aggregate Operating Expenses and the remainder allocated among
other tenants in the Building. Each such tenant shall pay, as its proportionate
share, an amount equal to such remaining Operating Expenses times a fraction,
the numerator of which shall be the sum of the Enclosed Area plus twenty percent
(20%) of the Open Area and the denominator of which shall be the sum of the
total enclosed area in the Building as is defined in the various tenant leases
which is not taken by Major Tenants and which is under lease at year’s end plus
twenty percent (20%) of the total open area of the Building as defined in the
various tenant leases which is not taken by Major Tenants and which is under
lease at year’s end.

 

  c.   “Taxes and Assessments” shall mean any and all taxes, assessments,
license fees and governmental charges of any kind or nature whatsoever, levied,
assessed or imposed against the Property, including any Hawaii General Excise
Tax paid by Owner on account thereof. Taxes and Assessments shall also include,
but shall not be limited to, environmental levies affecting the Property or any
portion thereof, or which may hereafter become effective, including, but not
limited to, parking taxes, levies, or charges, employer parking regulations, and
any other parking or vehicular regulations, levies, or charges imposed by any
municipal, state or federal agency or authority relating to the Property in any
manner. Tenant’s share of such Taxes and Assessments shall be computed the same
as provided above for Operating Expenses (see Article B.5.b.(ii)).

 

  d.   Additional Rent shall be that amount set forth in Article A.1.f. during
the initial calendar year (or portion thereof) of the Lease Term. For each
calendar year thereafter, Tenant’s Estimated Additional Rent shall be estimated
by Owner each December of the prior calendar year, allocated as provided herein,
and paid by Tenant monthly for the succeeding calendar year. During such later
calendar years, Estimated Additional Rent may be adjusted by Owner from time to
time as reasonably necessary to reflect changes in the elements of Additional
Rent. Costs for partial years shall be equitably prorated. Following each
December 31st of the Lease Term, the actual charges constituting Additional Rent
shall be determined by Owner according to generally accepted accounting
principles, and differences credited or charged accordingly. Tenant shall upon
invoice pay to Owner the difference, if any, between Tenant’s share of all
Additional Rent expenses and the sum of Tenant’s Estimated Additional Rent
payments. Credits, if any, shall be applied to reduce the Monthly Base Rent for
the succeeding calendar year or, in the case of the final calendar year, or
portion thereof, refunded at the expiration of the Lease Term. Within 90 days
after receipt of Owner’s statement setting forth the actual Additional Rent (the
“Statement”) Tenant shall have the right to audit at Owner’s local offices, at
Tenant’s expense, Owner’s accounts and records relating to the

 

8



--------------------------------------------------------------------------------

 

Additional Rent. Such audit shall be conducted by a certified public accountant
approved by Owner. If such audit reveals that Owner has overcharged Tenant, the
amount overcharged shall be paid to Tenant within 30 days after the audit is
concluded, together with interest thereon at the rate of 10% per annum, from the
date the Statement was delivered to Tenant until payment of the overcharge is
made to Tenant. In addition, if the Statement exceeds the actual Additional Rent
which should have been charged to Tenant by more than 5%, the cost of the audit
shall be paid by Owner. If no such overcharge is found, Tenant shall reimburse
Owner 50% of Tenant’s audit cost to cover the cost to Owner of the disruption
caused by such audit. Tenant understands that such charge is currently the
amount stated in Article A.1.f. and approves such amount.

 

  e.   Tenant shall pay its proportionate share of ground rent payments,
including Hawaii General Excise Tax, allocable to the Property and payable by
Owner under the terms of the Ground Lease (referenced in Article B.19.) to the
extent that such payments exceed the amount of ground rent payments payable by
Owner during calendar year 1995 (“Excess Ground Rent Payments” or “EGRP”).
Tenant’s proportionate share of EGRP shall be determined by multiplying EGRP by
a fraction, the numerator of which is the number of square feet of Enclosed Area
in the Premises, and the denominator of which is the total number of square feet
of Enclosed Area in the Building. For the period from January 1, 1996, to
December 31, 2005, EGRP is $19,430 per month, plus Hawaii General Excise Tax;
for the ensuing ten (10) year period EGRP is $50,518 per month, plus Hawaii
General Excise Tax.

 

  6.   USE

 

The Premises shall be used only for the purpose stated in Article A.1.i. Retail
sales of any kind on the Premises, outside storage (as contrasted with temporary
parking), including, without limitation, storage of trucks and other vehicles
not frequently used in Tenant’s business) is prohibited without Owner’s prior
written consent. Tenant shall have access to Premises twenty-four (24) hours per
day, seven days a week. Tenant shall at its own cost and expense obtain any and
all licenses and permits necessary for its use of the Premises. Tenant shall
comply with all governmental laws, ordinances and regulations specifically
applicable to Tenant’s specific use of the Premises, and shall promptly comply
with all governmental orders and directives, including, but not limited to,
those regarding the correction, prevention and abatement of nuisances in or
upon, or connected with Tenant’s use of, the Premises, all at Tenant’s sole
expense. Tenant shall not permit any objectionable or unpleasant odors, smoke,
dust, gas, noise or vibrations to emanate from the Premises, nor take any other
action which would constitute a nuisance or would disturb or endanger any other
tenants of the Building. Except as provided in Article B.32., Tenant shall not
receive, store, dispose of, or otherwise handle any product, material or
merchandise which is toxic, explosive or highly flammable. Tenant shall not
permit the Premises to be used for any purpose or in any manner (including,
without limitation, any method of storage) which would render any insurance
carried under the terms of this Lease

 

9



--------------------------------------------------------------------------------

 

(including, but not limited to, insurance carried by Owner) void or the
insurance risk more hazardous. In the event Tenant’s use of the Premises shall
result in an increase of more than 1% in insurance premiums, Tenant shall be
solely responsible for said increase. In the event Tenant’s use of the Premises
shall result in cancellation or non-renewal of any insurance carried under the
terms of this Lease, Tenant shall immediately cease such use.

 

  7.   LAWS, RULES AND REGULATIONS

 

Tenant shall, at Tenant’s sole cost and expense, promptly comply with and shall
faithfully observe in its use of the Premises all laws, ordinances, orders,
rules, regulations or requirements of all county, municipal, state, federal and
other applicable governmental authorities now in force, or which may hereafter
be in force (including, without limitation, the Americans with Disabilities Act
and any amendments thereto). Tenant shall further observe such reasonable rules
and regulations as may be adopted by Owner from time to time for the safety,
care and cleanliness of the Premises and the preservation of good order therein.
A violation of any of the laws, ordinances, orders, rules or regulations
referred above shall constitute a default under this Lease. Notwithstanding the
foregoing or anything to the contrary contained in this Lease, Tenant shall not
be responsible for compliance with any laws, codes, ordinances or other
governmental directives where such compliance is not related specifically to
Tenant’s use and occupancy of the Premises.

 

Owner warrants that on the commencement of the term hereof all work by Owner
within the Premises shall comply with all laws, codes, ordinances and other
government requirements then applicable and that such work by Owner shall be in
good working order, condition, and repair.

 

  8.   UTILITIES

 

Owner agrees to provide at its cost connections for water and sewer, but Tenant
shall pay for all water, sewer, electricity, telephone, and other utilities and
services used on, in or from the Premises, together with any taxes, penalties,
surcharges or the like pertaining thereto and any maintenance charges for
utilities and shall furnish all electric light bulbs and tubes. If any such
services are not separately metered to Tenant, Tenant shall pay a reasonable
proportion as determined by Owner of all charges jointly metered with other
premises. The cost of Tenant’s 500 kw electrical connection shall be paid by
Tenant and is included in the amount referred to in Article A.1.h.
Notwithstanding the foregoing and to the extent Owner is obligated under the
Lease to provide essential services as herein set forth; (i) in the event that
Owner is unable to supply any of the Premises’ sanitary, electrical, water, or
life safety systems (collectively, the “Essential Services”), and despite
Tenant’s own emergency equipment such inability of Owner materially impairs
Tenant’s ability to carry on its business in the Premises for a period of two
(2) consecutive business days, the Base Rent and all Additional Rent shall be
abated commencing with the third (3rd) business day of such material
interference with Tenant’s business, based upon the extent to which such
inability to supply Essential Services

 

10



--------------------------------------------------------------------------------

 

materially impairs Tenant’s ability to carry on its business in the Premises.
Such abatement shall continue until the Essential Services have been restored to
such extent that the lack of any remaining services no longer materially impairs
Tenant’s ability to carry on its business in the Premises. Tenant shall not be
entitled to such an abatement to the extent that Owner’s inability to supply
Essential Services to Tenant is caused by Tenant, its employees, contractors,
agents, licensees or invitees; and

 

(ii) notwithstanding the foregoing, in the event that Owner is unable to supply
any Essential Services by reason of acts of Gods, accidents, breakage, repairs,
strikes, lockouts, labor disputes, inability to obtain utilities or materials or
by any other reason beyond Owner’s reasonable control, and despite Tenant’s own
emergency equipment such inability of Owner materially impairs Tenant’s ability
to carry on its business in the Premises for a period of forty-five (45)
consecutive calendar days, the Base Monthly Rent and Additional Rent shall be
abated commencing with the forty-sixth (46) day of such material interference
with Tenant’s business based upon the extent to which such inability to supply
Essential Services materially impairs Tenant’s ability to carry on its business
in the Premises. Such abatement shall continue until the Essential Services have
been restored to the extent that the lack of any remaining services no longer
materially impairs Tenant’s ability to carry on its business in the Premises.
Tenant shall not be entitled to such an abatement to the extent that Owner’s
inability to supply Essential Services to Tenant is caused by Tenant, its
employees, contractors, agents, licensees, or invitees; and

 

(iii) in the event of any stoppage or interruption of Essential Services to the
Premises, Owner shall use its best efforts to restore Essential Services to the
Premises as soon as possible; provided, that Tenant shall have the right, at its
option, to terminate this Lease by written Notice to Owner if such failure to
provide Essential Services by Owner continues for any reason (other than the
actions of Tenant, its employees, contractors, agents, licensees or invitees)
for more than one hundred twenty (120) consecutive calendar days and such
failure materially impairs Tenant’s ability to carry on its business in the
Premises.

 

  9.   TENANTS MAINTENANCE

 

  a.   Tenant shall at its own cost and expense keep and maintain the Premises,
Special Improvements, Tenant’s parking area and/or Open Area in good condition,
promptly making all necessary repairs and replacements (except those for which
Owner is expressly responsible under the terms of this Lease). Tenant shall keep
the whole of the Premises, Special Improvements and Tenant’s parking area and/or
Open Area in a clean and sanitary condition, with daily trash removal and pest
extermination as required. Tenant shall not be obligated to repair any damage
caused by fire, windstorms, or other casualty covered by insurance maintained by
Owner (“Insured Casualty”).

 

11



--------------------------------------------------------------------------------

 

  b.   Tenant, its officers, agents, employees and visitors, shall not damage
the Premises or the Building, and Tenant shall, at its sole cost and expense,
promptly repair any damage thereto except as may be caused by an Insured
Casualty or by Owner or its officers, agents, employees and visitors. If Tenant
can be identified as being responsible for the obstruction or stoppage of a
sanitary sewage line, then Tenant shall pay, upon demand, as Additional Rent,
the entire reasonable cost of clearing the same.

 

  c.   Tenant and its officers, agents, employees and visitors, shall have the
right to use the access roads and ramps as shown on Exhibit B, subject to such
reasonable rules and regulations as Owner may from time to time prescribe, and
subject to rights of ingress and egress of other tenants.

 

  d.   Tenant shall, at its own cost and expense, enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
for servicing all air conditioning systems (if any) and other equipment within
the Premises.

 

  e.   Tenant shall, at the termination of this Lease by the expiration of time
or otherwise, surrender and deliver up the Premises to Owner in as good
condition as when received by Tenant from Owner, reasonable use and wear and
damage by insured Casualty excepted.

 

  10.   OWNER’S REPAIRS

 

Owner shall promptly maintain and repair, at its expense, all structural
elements of the Building (“Owner’s Repairs”). Tenant shall repair and pay for
any damage to such items to be maintained by Owner caused by any act, omission
or negligence of Tenant, or its officers, agents, employees and visitors.
Maintenance of windows, doors, siding, and special store fronts or office
entries shall be Tenant’s responsibility. Tenant shall immediately give Owner
Notice of need for Owner’s Repairs, after which Owner shall have a reasonable
opportunity and time to repair same. Owner’s liability with respect to any
repairs or maintenance for which Owner is responsible under any of the
provisions of this Lease shall be limited to the cost of such repairs or
maintenance.

 

  11.   SUBSTITUTION OF PREMISES [omitted in original]

 

  12.   ALTERATIONS

 

Tenant agrees by taking possession of the Premises that Owner’s work therein is
in a tenantable and good condition, that Tenant will take good care of the
Premises, and the same will not be altered or in any way changed without the
written consent of Owner. The design and installation by Tenant of those items
set forth in Article A.3.c. is a condition of Tenant’s obligations under this
Lease, and Owner has required Tenant to make such Special Improvements to the
Premises as a condition thereof. No such work shall be undertaken by Tenant
without Owner’s written permission being first obtained. Notwithstanding consent
by Owner, all such alterations shall be at Tenant’s sole cost and shall comply
with all applicable codes, rules, and regulations, including

 

12



--------------------------------------------------------------------------------

 

requirements of the Americans with Disabilities Act, and upon their completion,
Tenant shall promptly furnish Owner with detailed drawings of such alterations.
Tenant hereby waives any right to make repairs at Owner’s expense unless repairs
which are required of Owner and which materially and adversely affect Tenant’s
business operations are not made by Owner within a reasonable time after Notice.
Tenant shall not put any curtains, draperies or other hangings on or beside the
windows in the Premises without first obtaining Owner’s written consent. Owner
may make any alterations or improvements which Owner may deem necessary for the
preservation, safety or improvement of the Premises, the Building, or the
Property provided that such alternations do not unreasonably interfere with
Tenant’s business or materially reduce its Enclosed Area. All alterations,
additions and improvements, irrespective of when and by whom they are made,
except trade fixtures physically installed by Tenant and which are removed
without damage to the Premises prior to the termination of this Lease, shall
become the property of Owner at the termination of this Lease.

 

  13.   ENTRY AND INSPECTION

 

Tenant will permit Owner and its agents to enter into and upon the Premises at
all reasonable times with 24-hours prior notice except in case of emergency for
the purpose of inspecting the same or for the purpose of altering or improving
the Premises, the Building, or the Property and when reasonably necessary Owner
may close entrances, doors, corridors, or other facilities without liability to
Tenant by reason of such closure and without such action by Owner being
construed as an eviction of Tenant or relieving the Tenant from the duty of
observing and performing any of the provisions of this Lease. Following
reasonable notice to Tenant and only during the final year of the Lease Term,
Owner shall have the right to enter the Premises from time to time during normal
business hours for the purpose of showing the Premises to prospective tenants of
the Building.

 

  14.   DAMAGE OR DESTRUCTION

 

If the Premises are damaged or destroyed by a casualty:

 

  a.   Owner shall give Notice to Tenant of its election to rebuild or not to
rebuild the Premises within thirty (30) days of casualty to the Premises and
such Notice shall specify Landlord’s architect’s or engineer’s reasonable
estimate as to the time required to rebuild or restore the Premises;

 

  b.   If, in the reasonable opinion of Owner’s architect or engineer, the
Premises will take longer than ninety (90) days to rebuild or restore and Owner
has elected to perform such rebuilding or restoration, Tenant may,
notwithstanding Owner’s election, terminate this Lease by Notice to Owner of
such termination within five (5) days after its receipt of Owner’s Notice. Such
termination shall be effective thirty (30) days after the giving of Tenant’s
Notice.

 

13



--------------------------------------------------------------------------------

 

  c.   If Owner fails to restore the Premises (including reasonable means of
access thereto) within a period which is sixty (60) days longer than the period
stated in Owner’s Notice to Tenant as the estimated rebuilding period, Tenant,
at any time thereafter until such rebuilding is completed, may terminate this
Lease by delivering Notice to Owner of such termination, in which event this
Lease shall terminate as of the date of the giving of such Notice.

 

  15.   ADVERTISING

 

Tenant shall not inscribe any inscription, post, place, or in any manner display
any sign, notice, picture, placard or poster, or any advertising matter
whatsoever, anywhere in or about the Premises or the Property at places visible
(either directly or indirectly as an outline or shadow on a glass pane) from
anywhere outside the Premises without first obtaining Owner’s written consent
thereto.

 

  16.   INDEMNITY, LOSS AND WAIVER OF SUBROGATION

 

Tenant shall defend and indemnify Owner and its agents and save them harmless
from and against any and all liability, damages, costs, or expenses, including
attorneys’ fees, arising from any act, omission or negligence of Tenant or the
officers, agents, employees, or visitors of Tenant in or about the Property, or
arising from any accident, injury, or damage, howsoever and by whomsoever
caused, to any person or property, occurring in or about the Premises, provided
the foregoing provision shall not be construed to make Tenant responsible for
loss, damage, liability, or expense resulting from injuries to third parties
caused by the gross negligence of Owner or any officer, agent, or employee of
Owner. Owner and Tenant each release the other from responsibility for, and
waive their entire claim of recovery for (i) any loss or damage to the real or
personal property of either located anywhere in or about the Property, arising
out of or incident to the occurrence of any of the perils which may be covered
by an “all-risk” type insurance policy, with extended coverage endorsement in
common use in the Honolulu locality, or (ii) loss resulting from business
interruption at the Premises or loss of rental income therefrom, arising out of
or incident to the occurrence of any of the perils which may be covered by a
business interruption insurance policy and by a loss of rental income insurance
policy in common use in the Honolulu locality. To the extent that such risks
under (i) and (ii) are in fact covered by insurance, each party shall cause its
insurance carriers to consent to such waiver and to waive all rights of
subrogation against the other party. Owner agrees that it will carry fire and
extended insurance on the Building in an amount not less than eighty percent
(80%) of replacement cost, excluding foundations. Tenant and Owner each agree to
carry commercial liability insurance coverage for injury to person or property
in an amount not less than One Million Dollars ($1,000,000.00) per occurrence
and Two Million Dollars ($2,000,000.00) general aggregate, and Tenant shall
cause Owner to be named as an additional insured on Tenant’s policy. Tenant
shall provide Owner with a certificate evidencing such insurance which provides
Owner with thirty (30) days’ written notice prior to cancellation.

 

14



--------------------------------------------------------------------------------

 

  17.   LIENS AND INSOLVENCY

 

  a.   Tenant shall pay, when due, all sums of money that may become due for, or
are purported to be due for, any labor, services, materials, supplies, or
equipment alleged to have been furnished or to be furnished to or for Tenant
(collectively the “Work”) in, upon or about the Premises and which may be
secured by any mechanic’s, materialmen’s or other lien against the Premises
and/or Owner’s interest therein, and will cause each such lien to be fully
discharged and released at the time the performance of any obligation secured by
any such lien matures and/or becomes due. However, Tenant may contest any such
lien provided that Tenant provides such security for payment of the lien or
liens as Owner reasonably requires. Notwithstanding any such contest, if any
such lien shall be reduced to final judgment and such judgment or such process
as may be issued for the enforcement thereof is not promptly stayed or if so
stayed and said stay thereafter expires, then and in any such event Tenant shall
immediately pay and discharge said judgment.

 

  b.   Owner may terminate this Lease by giving Tenant notice of its election to
do so, if: (i) Tenant files a voluntary petition in bankruptcy, or for
reorganization under the bankruptcy laws, or is adjudged a bankrupt by a court
of competent jurisdiction, (ii) if Tenant makes an assignment for the benefit of
creditors, or if a receiver is appointed for Tenant’s business, or (iii) any
other action is taken by or against Tenant under any state or federal insolvency
or bankruptcy act which is not discharged within sixty (60) calendar days. No
interest in this Lease or estate hereby created in favor of Tenant shall pass by
operation of law under any such bankruptcy or insolvency act to any person
whomsoever without the prior express written consent of Owner. Any purported
transfer in violation of this Article shall constitute a default by Tenant.

 

  c.   For purposes of this Lease, the following shall be deemed “Events of
Bankruptcy” of Tenant: (i) if Tenant becomes “insolvent,” as defined in Title 11
of the United States Code, entitled “Bankruptcy,” 11 U.S.C. Section 101 et seq.,
as amended, or any successor statute (hereinafter call the “Bankruptcy Code”),
or under the insolvency laws of any state, district, commonwealth or territory
of the United States of America (“Insolvency Laws”); or (ii) if Tenant files a
voluntary petition under the Bankruptcy Code or Insolvency Laws; or (iii) if a
receiver of custodian is appointed for any or all of Tenant’s property or
assets, or if there is instituted a foreclosure action on any of Tenant’s
property; or (iv) if there is filed an involuntary petition against Tenant as
the subject debtor under the Bankruptcy Code or Insolvency Laws, which is not
dismissed within thirty (30) days of filing, or results in issuance of an order
for relief against the debtor; or (v) if Tenant makes or consents to an
assignment of its assets, in whole or in part, for the benefit of creditors, or
a common law composition of creditors.

 

15



--------------------------------------------------------------------------------

 

  d.   If Tenant becomes the subject debtor in a case pending under the
Bankruptcy Code, Owner’s right to terminate this Lease under this section shall
be subject to the applicable rights (if any) of the Trustee in Bankruptcy to
assume or assign this Lease as then provided for in the Bankruptcy Code.
However, the Trustee in Bankruptcy must give to Owner and Owner must receive
proper written notice of the Trustee’s assumption or rejection of this Lease
within sixty (60) days (or such other applicable period as is provided for in
the Bankruptcy Code) after the entry of the Order for Relief; it being agreed
that failure of the Trustee to give notice of such assumption hereof within said
period shall conclusively and irrevocably constitute the Trustee’s rejection of
this Lease and waiver of any rights of the Trustee to assume or assign this
Lease. The Trustee shall not have the right to assume or assign this Lease,
unless the Trustee (A) promptly and fully cures all defaults under this Lease,
(B) promptly and fully compensates Owner and any other party other than Tenant
to the Lease for all monetary damages and any actual pecuniary loss to such
party incurred as a result of such default, (C) the Bankruptcy Court (or other
court of competent jurisdiction) enters an order authorizing the assumption or
assignment, (D) the assumption or assignment is not prohibited under the
applicable law, including, but not limited to, Section 365 of the Bankruptcy
Code, and (E) provides to Owner “adequate assurance of future performance.”

 

  18.   DEFAULT OF TENANT

 

  a.   Events of Default. The occurrence of any of the following shall
constitute an Event of Default:

 

  (i)   Tenant’s failure to pay Rent when due, if the failure continues for ten
(10) days after Notice has been given to Tenant. If Tenant shall fail to pay
Rent when due four (4) times in any twelve (12) month period, such occurrence
shall be deemed an Event of Default on the part of Tenant and no Notice need be
given to Tenant nor shall Tenant have any right to cure such default;

 

  (ii)   Tenant’s failure to move into and occupy the Premises within thirty
(30) days after the Commencement Date;

 

  (iii)   Tenant’s abandonment and vacation of the Premises (without limiting
other acts which may constitute an abandonment and vacation, failure to staff
with personnel and utilize the Premises for thirty (30) consecutive days shall
be deemed an abandonment and vacation); or

 

  (iv)   Tenant’s failure to perform or comply with any provisions of this Lease
(other than those Events of Default set forth in (i), (ii) or (iii) immediately
above) if the failure to perform or comply is not cured within thirty (30) days
after Notice has been given to Tenant, unless such cure reasonably requires

 

16



--------------------------------------------------------------------------------

 

more than thirty (30) days, provided cure has been commenced within thirty (30)
days and is diligently pursued to completion.

 

  b.   Notices given under this Article shall specify the default and the
applicable Lease provisions. No such Notice shall be deemed a forfeiture or a
termination of this Lease unless Owner so elects in the notice.

 

  c.   Remedies. If there is an Event of Default, Owner shall have the following
remedies:

 

  (i)   Owner may continue this Lease in full force and effect, and it will
continue in full force and effect as long as Owner does not expressly terminate,
in writing, Tenant’s right to possession, and Owner shall have the right to
collect Rent, Estimated Additional Rent and Additional Rent when due. During the
period Tenant is in default, Owner may re-enter the Premises, remove all of
Tenant’s property therefrom and store the same in a public warehouse or
elsewhere at the expense and for the account of Tenant, and sublet the Premises,
or any part of them, to third parties for Tenant’s account. Tenant shall be
immediately liable to Owner for all costs Owner incurred by reason of its
re-entry, protecting or caring for the Premises, or subletting or endeavoring to
sublet the Premises, including, without limitation, attorneys’ fees, brokers’
commissions, reasonable expenses of remodelling which are necessary or desirable
for the reletting, and like costs. Subletting may be for a period shorter than
the remaining term of this Lease. Tenant shall pay to Owner the Rent, Estimated
Additional Rent and Additional Rent due under this Lease on the dates such are
due, less the rent Owner receives from any subletting. No act by Owner allowed
by this Article shall terminate this Lease unless Owner gives Notice to Tenant
that Owner elects to terminate Tenant’s right to possession.

 

  (ii)   Owner can terminate Tenant’s right to possession of the Premises at any
time. No act by Owner other than giving Notice to Tenant that its right to
possession has been terminated shall terminate this Lease. Acts of maintenance,
repair or remodelling efforts to sublet the Premises shall not constitute a
termination of Tenant’s right to possession. On termination of Tenant’s right to
possession of the Premises, Owner has the right to recover from Tenant:

 

  (a)   The worth, at the time of the award, of the unpaid Monthly Base Rent and
Additional Rent (less any rent received pursuant to Article B.18.c.(i) that had
been earned at the time of termination of this Lease;

 

  (b)   The worth, at the time of the award, of the amount by which the unpaid
Monthly Base Rent and Additional Rent that would have been earned after the date
of termination of this Lease to the time of the award exceeds the fair and
reasonable rental value of the Premises for the same period;

 

17



--------------------------------------------------------------------------------

 

  (c)   The worth, at the time of the award, of the amount by which the unpaid
Monthly Base Rent and Additional Rent that would have been earned for the
balance of the Lease Term after the time of the award exceeds the fair and
reasonable rental value of the Premises for the same period;

 

  (d)   Any other amount, including, without limitation, court costs, including
depositions and all other expenses incurred in connection with discovery, costs
of experts, reasonable attorneys’ fees, brokers’ commissions reasonably expended
or to be expended, reasonable expenses of remodelling expended or to be
expended, and like costs, necessary to compensate Owner for all detriment
reasonably caused by Tenant’s default.

 

If the Premises or any part thereof shall be relet by Owner for all or any part
of the unexpired term of this Lease before a presentation of proof of damages in
a proceeding brought by Owner to recover from Tenant hereunder, the amount of
rent received upon such reletting shall be prima facie evidence of the fair and
reasonable rental value of the Premises, or of that part relet, from the date of
termination of this Lease through the balance of its term. If Owner, using
commercially reasonable efforts, is unable to relet the Premises, or any part
thereof, for all or any part of the unexpired term of this Lease before a
presentation of proof of damages in a proceeding brought by Owner to recover
from Tenant hereunder, the failure to rent shall be prima facie evidence that
the fair and reasonable rental value of the Premises, or of that part not relet,
through the balance of the Lease Term is zero. As used in subparagraphs (a) and
(b) of this Article B.18.c.(ii), “the worth, at the time of the award,” shall be
computed by allowing interest at the lower of (i) the specified maximum rate, if
any, then allowed by applicable law, or (ii) a floating rate equal to three (3)
percentage points over the prime rate then being charged its best corporate
customers by First Hawaiian Bank, Honolulu, Hawaii. As used in subparagraph (c)
of this Article B.18.c.(ii), “the worth, at the time of the award,” shall be
computed by discounting the amount at the discount rate of the Federal Reserve
Bank serving Honolulu, Hawaii, at the time of the award.

 

  (iii)   Owner shall have the right to have a receiver appointed to collect
Rent and conduct Tenant’s business. Neither the filing of a petition for the
appointment of a receiver nor the appointment itself shall constitute an
election by Owner to terminate this Lease.

 

  d.   Owner’s Right to Cure. If Tenant shall default in the observance or
performance of any term or covenant on Tenant’s part to be observed or performed
under or in connection with this Lease, and shall not have cured such default
within the respective periods specified above, Owner may, but

 

18



--------------------------------------------------------------------------------

 

without obligation so to do, immediately or at any time thereafter, perform the
same for the account of Tenant, and if Owner makes expenditures or incurs any
obligation for the payment of money in connection therewith, including, but not
limited to, attorneys’ fees, costs and expenses in instituting, prosecuting or
defending any action or proceeding, such sums paid or obligations incurred shall
be paid by Tenant to Owner within thirty (30) days after written submission of a
bill to Tenant therefor, in accordance with Article B.23., and if paid at a
later date shall bear interest at the lower of (i) the specified maximum rate,
if any, then allowed by applicable law, or (ii) a floating rate equal to three
(3) percentage points over the prime rate then being charged its best corporate
customers by First Hawaiian Bank, Honolulu, Hawaii, from the date the sum is due
hereunder to the date Owner is reimbursed by Tenant. Such sum, together with
interest thereon, shall be deemed Additional Rent.

 

  19.   PRIORITY; ESTOPPEL CERTIFICATES

 

  a.   Priority. This Lease is technically a sublease in that the Property is
subject to a ground lease (“Ground Lease”) between Owner, as Ground Lessee, and
Loyalty Investments, as Ground Lessor. This Lease shall automatically be
subordinate to the Ground Lease or to any mortgage or deed of trust heretofore
or hereafter placed upon the Property by Ground Lessor or upon Ground Lease and
Building by Owner, to any and all advances made or to be made thereunder, to the
interest on the obligations secured thereby, and to all renewals, replacements
and extensions thereof provided, however, that any mortgagees or beneficiaries
of deeds of trust (“Mortgagees”) shall be bound by the terms of this Lease as
long as Tenant is not in material default beyond any applicable cure and notice
periods thereunder. Furthermore, in the event of foreclosure of any such
mortgage or deed of trust or exercise of the power of sale thereunder, Tenant
shall attorn to the purchaser of the Property at such foreclosure or sale and
recognize such purchaser as Owner under this Lease if so requested by such
purchaser provided that Tenant first obtains from the holder of the mortgage,
deed of trust, or other instrument of security to which this Lease is to become
subordinated a written agreement that provides substantially the following: “As
long as Tenant performs its obligations under this Lease, no foreclosure of,
deed given in lieu of foreclosure of, or sale under the encumbrance, and no
steps or procedures taken under the encumbrance, shall affect Tenant’s rights
hereunder.” If, pursuant to the foregoing, Tenant attorns to a purchaser or
lender, the latter shall not be: (i) liable for any act or omission of any prior
lessor; (ii) subject to any offsets or defenses which Tenant may have against
any prior lessor; (iii) bound by any lease rental (except security deposits)
paid more than thirty (30) days in advance of due date; or (iv) bound by any
amendment or modification of this Lease made without mortgagee’s prior written
consent, but nothing herein shall be construed as a waiver of any rights which
Tenant may have against any prior lessor (including Lessor). If any mortgagee or
deed of trust beneficiary elects to have this Lease superior to its mortgage or

 

19



--------------------------------------------------------------------------------

 

deed of trust and gives notice of its election to Tenant, then this Lease shall
thereupon become superior to the lien of such mortgage or deed of trust. Within
fourteen (14) days of presentation, Tenant shall execute, acknowledge, and
deliver to Owner any subordination agreement or other instrument that Owner may
require to carry out the provisions of this article provided such instrument
does not materially increase Tenant’s obligation or decrease its rights under
this Lease. Failure to execute said subordination agreement, or other instrument
the subject of this subprovision shall constitute a default by Tenant of its
obligations under this Lease and shall entitle Owner to exercise its rights
established in Paragraph 18 of this Lease. Additionally, Tenant shall be liable
to Owner for any damages suffered by Owner as a result of Tenant’s delay or
failure to execute said subordination agreement, but, in any event, said damages
shall be not less than One Hundred and No/100 Dollars ($100.00) for each
calendar day of delay beyond the specified fourteen (14) days until said
subordination agreement or other instrument has been delivered by Tenant to
Owner.

 

  b.   Estoppel Certificates. Tenant shall, from time to time, within fourteen
(14) days following written request of Owner, execute, acknowledge and return to
Owner or its designee a written statement prepared by Owner certifying if true,
only that: the Commencement Date and Termination Date; the amount of Monthly
Rent and the date to which Rent has been paid; and that (if true), (i) this
Lease (including specified modifications) is in full force and effect; (ii) this
Lease represents the entire agreement between the parties; (iii) all conditions
under this Lease to be performed by the Owner have been satisfied and that there
are no known existing claims, defenses or offsets which Tenant has against the
enforcement of this Lease by the Owner; and (iv) no Rent has been paid more than
one month in advance; and the amount of the security deposit. It is intended
that any such statement delivered pursuant to this paragraph may be relied upon
by a prospective purchaser of Owner’s interest, any mortgagee, deed of trust
beneficiary, or assignee of any mortgage or deed of trust upon Owner’s interest
in the Building and Property. Failure to execute said Estoppel Certificate, or
other instrument the subject of this subprovision, shall constitute a default by
Tenant of its obligations under this Lease and shall entitle Owner to exercise
its rights established in Paragraph 18 of this Lease. Additionally, Tenant shall
be liable to Owner for any damages suffered by Owner as a result of Tenant’s
delay or failure to execute said Estoppel Certificate, but, in any event, said
damages shall be not less than One Hundred and No/100 Dollars ($100.00) for each
calendar day of delay beyond the specified fourteen (14) days until said
documents have been delivered by Tenant to Owner.

 

  20.   CONDEMNATION

 

If the whole of the Premises, or if such portion of either the Premises or the
Building as may be required for the reasonable use of the Premises, shall be
taken by virtue of any condemnation or eminent domain proceeding, or by purchase
in lieu thereof for

 

20



--------------------------------------------------------------------------------

 

public or quasi-public use, this Lease shall automatically terminate as of the
date possession is taken by the condemning authority. Current Rent shall be
apportioned as of the date of such termination. In case of a taking of a part of
the Premises or the Building not required for the reasonable use of the
Premises, then this Lease shall continue in full force and effect and the rental
shall be equitably reduced, such rent reduction to be effective on the date of
such partial taking. No award of any partial or entire taking shall be
apportioned, and Tenant hereby assigns to Owner any award which may be made in
such taking or condemnation, together with any and all rights of Tenant now or
hereafter arising in or to the same or any part thereof, provided, however, that
nothing herein shall be deemed to give Owner any interest in, or to require
Tenant to assign to Owner, any award made to Tenant for the taking of personal
property or fixtures belonging to Tenant, for the interruption of or damages to
Tenant’s business or for Tenant’s moving expenses.

 

  21.   SPECIAL IMPROVEMENTS

 

The term “Special Improvements” as used in this Lease refers to all improvements
to the Premises whether provided at the expense of Owner or Tenant, except those
elements to be maintained and repaired by Owner as provided in Article 10.
Before occupancy of the Premises, Tenant shall pay Owner as Additional Rent that
certain sum set forth in Article A.1.h. in payment for certain Special
Improvements made to the Premises. Where Special Improvements are to be
installed by Owner, Tenant shall give Owner a Notice of its final color
selections and all other details of its layout in sufficient time to permit
Owner’s completion of all such work by the Scheduled Commencement Date, using
its normal crews on a regular time basis, and such notice shall in any event be
given not later than sixty (60) working days before such scheduled Commencement
Date.

 

  22.   ANNUAL RENT INCREASE

 

The Monthly Base Rent shall be increased at the end of each calendar year by an
amount equal to three and one-half percent (3-1/2%) of the Monthly Base Rent
then due and payable, and the total shall become the Monthly Base Rent for the
succeeding calendar year.

 

  23.   NOTICES

 

All notices (“Notices”) under this Lease shall be in writing and delivered in
person, sent by a nationally recognized overnight delivery service, or sent by
registered or certified mail, return receipt requested, postage prepaid, to
Owner at the places set forth in Article A.1.n. and to Tenant at the Premises,
or at such other places as may be set forth in Article A.1.j. If a properly sent
Notice is delivered to the place to which it is properly addressed and is
refused, or if Tenant’s address has been changed without notice to Owner, the
Notice shall nevertheless be effective when refused or when delivery to the
incorrect address was attempted.

 

21



--------------------------------------------------------------------------------

 

  24.   ASSIGNMENT

 

Tenant shall not assign this Lease or sublet the Premises or any part thereof
without first obtaining Owner’s written consent which shall not be delayed nor
unreasonably withheld. Owner, in making its decision, may consider, without
limitation, the proposed use by the prospective subtenant or assignee, its
credit worthiness, its general business reputation, and whether the proposed
subtenant’s or assignee’s use of the Premises would add costs for compliance
with the requirements of the Americans with Disabilities Act and any amendments
thereto. No such assignment or subletting shall relieve Tenant of Tenant’s
liability under the Lease. Consent to any such assignment or subletting shall
not operate as a waiver of the necessity for a consent to any subsequent
assignment or subletting, and the terns of such consent shall be binding upon
any person holding by, under or through Tenant. In no event shall a sublessee or
assignee of Tenant sublet or assign any interest in this Lease without first
obtaining Owner’s written consent. In the event of an assignment or subletting
which requires Owner’s time and/or expense, Tenant shall compensate Owner for
such reasonable expenses, including attorneys’ fees. Notwithstanding the
foregoing, “sublet” and “assign” shall not be deemed to include any transfer,
assignment or subletting of the Premises (or any portion thereof) to any entity
which controls, is controlled by, or is under common control with Tenant;
provided that such entity (and the others referred to in this subparagraph) can
reasonably be shown to have a financial strength sufficient to meet its
obligations under this lease; to any such entity which results from a merger of
or consolidation with Tenant; or to any such entity which acquires substantially
all of the assets of Tenant, as a going concern, with respect to the business
that is being conducted in the Premises; nor shall “sublet” or “assignment”
include the transfer of the beneficial ownership or effective voting control of
Tenant from the person(s) having effective voting control as of the date of
Tenant’s execution of this Lease, where such transfer occurs in connection with
any bona fide financing or capitalization for the benefit of Tenant.

 

  25.   SECURITY DEPOSIT

 

Upon the execution of this Lease, Tenant shall deposit with Owner the sum
specified in Article A.1.l. as security for the full and faithful performance of
each and every term, provision, covenant, and/or condition of this Lease (the
“Security Deposit”). If Tenant defaults with respect to any term, provision,
covenant or condition of this Lease, including, but not limited to, the payment
of Rent, Owner may use, apply or retain the whole or any part of the Security
Deposit for the payment of any Rent or other sum for which Tenant may be in
default. Tenant shall not be entitled to any interest on the Security Deposit,
and Owner may commingle the Deposit with Owner’s own funds. In the event Owner
should apply any or all of the Security Deposit to the payment of any sum in
default, or any other sum which Owner may be required to spend by reason of
Tenant’s default, or other provision of this Lease, Tenant shall pay to Owner,
within fifteen (15) days after receipt of Notice from Owner, an amount equal to
the sums so expended in order to replenish the Security Deposit. Failure to do
so shall be an Event of Default under this Lease. Should Tenant fully and
faithfully comply with all of the covenants and conditions of this Lease, the
Security Deposit

 

22



--------------------------------------------------------------------------------

 

shall be returned to Tenant (or, at the option of Owner, to the last assignee of
Tenant’s interest in this Lease) at the expiration of the Lease Term.

 

  26.   FORCE MAJEURE

 

In the event either Owner or Tenant shall be delayed or hindered in or prevented
from the performance of any act required hereunder by reason of strikes,
lockouts, labor troubles or industrial disturbance, inability to procure
materials, failure of power, delays in the issuance of permits, restrictive
governmental laws or regulations, riots, insurrection, war or any reason of a
like nature, pestilence, plague, acts of God or other similar industry-wide or
building-wide causes beyond the control of Owner and/or not the fault of the
party delayed in performing work or doing acts required under the terms of this
Lease, then performance of such act shall be excused for the period of such
delay, provided that the provisions hereof shall not operate to excuse Tenant
from prompt payment of Monthly Base Rent, Estimated Additional Rent, Additional
Rent, or any other payments required by Tenant under the terms of this Lease.

 

  27.   OCCUPANCY AND SURRENDER OF POSSESSION

 

Tenant shall be entitled to occupy the Premises at the Commencement Date.
Occupancy prior to the Commencement Date shall obligate the Tenant for rent as
per Article A.1.g., as well as all other Tenant obligations as provided for in
this Lease. Tenant shall be conclusively deemed to occupy the Premises at such
time as Tenant begins to locate within the Premises Tenant’s furniture,
fixtures, equipment or personnel. Tenant shall have no right to occupy the
Premises prior to the Commencement Date without the prior written consent of
Owner. Upon expiration of the Lease Term, whether by lapse of time or otherwise,
Tenant shall promptly and peacefully surrender the Premises to Owner.

 

  28.   TAX ON RENTAL AND PERSONAL PROPERTY

 

Tenant shall pay all taxes on the Rent, such as the Hawaii General Excise Tax
(presently 4%) and any tax due on account of the receipt of such tax.
Additionally, if any governmental authority or unit under any present or future
law effective at any time during the term of this Lease shall in any manner levy
a tax on rentals payable under this Lease, or a conveyance tax payable on
account of this Lease, or a tax on rentals accruing from use of the Premises
under this Lease, or a tax in any form against Owner because of or measured by
income derived from the leasing or rental of the Premises, Tenant shall pay to
Owner, immediately upon written notice, as Additional Rent, an amount equal to
such tax paid by Owner, and for Tenant’s default in paying such Additional Rent,
Owner shall have the same remedies as upon failure to pay Rent. In the event
that it shall not be lawful for Tenant to pay such tax, the rental payable to
Owner under this Lease shall be revised to net Owner the same net rental after
imposition of any such tax as would have been payable to Owner prior to the
imposition of any such tax. Tenant shall not be liable to pay any amount because
of income tax of a general nature applicable to Owner’s various interests or
sources of

 

23



--------------------------------------------------------------------------------

 

income. Tenant shall pay before delinquency all taxes that may be due on account
of Tenant’s personal property.

 

  29.   NOTICE OF DEFAULT TO OWNER AND MORTGAGEE AND RIGHT TO CURE

 

If Owner shall fail to perform any covenant, term or condition of this Agreement
required to be performed by Owner, Tenant shall deliver or send Notice thereof
to Owner, which Notice shall specifically set forth the nature of the
nonperformance by Owner and shall give Owner thirty (30) days within which to
cure such default or non-performance, or if such default cannot be cured within
that time, then such additional time as may be necessary if, within such thirty
(30) days, Owner has commenced and is diligently pursuing the remedies necessary
to cure such default. Said Notice of default shall be a condition precedent to
the institution by Tenant of any judicial proceedings for non-performance or
default against Owner. Tenant agrees to give any mortgagee and/or trust deed
holders (of which it has received notice), a copy of any Notice of default
served upon Owner, such copy to be sent by certified mail, return receipt
requested. Tenant further agrees that if Owner shall fail to cure such default
within the time provided for in this Lease, then the mortgagees and/or trust
deed holders shall have an additional thirty (30) days within which to cure such
default or, if such default cannot be cured within that time, then such
additional time as may be necessary if, within such thirty (30) days, any
mortgagee and/or trust deed holder has commenced and is diligently pursuing the
remedies necessary to cure such default (including, but not limited to,
commencement of foreclosure proceedings, if necessary to effect such cure), in
which event this Lease shall not be terminated while such remedies are being so
diligently pursued. At the expiration of all cure periods, if Owner’s default
still has not been cured, Tenant may terminate this Lease upon five (5) days
Notice to Owner.

 

  30.   OWNER’S LIABILITY

 

Anything in this Lease to the contrary notwithstanding, covenants, undertakings
and agreements herein made on the part of Owner are made and intended not as
personal covenants, undertakings and agreements for the purpose of binding Owner
personally or the assets of Owner except Owner’s interest in the Premises, the
Building and the Property, but are made and intended for the purpose of binding
only the Owner’s interest in the Premises, the Building and the Property, as the
same may from time to time be encumbered. No personal liability or personal
responsibility is assumed by, nor shall at any time be asserted or enforceable
against, Owner or its partners or their respective heirs, legal representatives,
successors, and assigns on account of the Lease or on account of any covenant,
undertaking or agreement of Owner in this Lease contained.

 

  31.   TRANSFER OF OWNER’S INTEREST

 

In the event of any transfer or transfers of Owner’s interest in the Premises,
the Building or the Property, other than a transfer for security purposes only,
the transferor shall be automatically relieved of any and all obligations and
liabilities on the part of

 

24



--------------------------------------------------------------------------------

 

Owner accruing from and after the date of such transfer (subject to transfer of
the Security Deposit to the transferee) and such transferee shall have no
obligation or liability with respect to any matter occurring or arising prior to
the date of such transfer. This Lease will not be affected by any transfer by
Owner. Tenant agrees to attorn to the transferee if so requested, so long as
such transferee assumes Owner’s obligations under the Lease from and after the
transfer date. Notwithstanding anything to the contrary contained herein, Owner
shall be released from future liability if, and only if, transferee agrees, in
writing, to assume Owner’s obligations under this Lease from and after the date
of transfer. Nothing contained in this paragraph B(31) shall release Owner from
its obligations or liabilities under this Lease that accrue before the date of
transfer.

 

  32.   HAZARDOUS SUBSTANCES

 

Except as is reasonable and normal in connection with Tenant’s permitted use of
the premises and then in conformity with all applicable laws, rules, and
regulations, Tenant hereby represents and warrants to Owner that Tenant shall
not generate, store or dispose on the Premises or the Property any hazardous
substances nor transport the same to or over the Premises or the Property.
“Hazardous substance” shall be interpreted broadly to include, but not be
limited to, substances designated as hazardous under the Resource Conservation
and Recovery Act, 42 U.S.C. Section 6901, et seq., the Federal Water Pollution
Control Act, 33 U.S.C. Section 1257, et seq., the Clean Air Act, 42 U.S.C.
Section 9601, et seq., and any substance which after release into the
environment and upon exposure, ingestion, inhalation or assimilation, either
directly from the environment or indirectly by ingestion through food chains,
will, or may reasonably be anticipated to, cause death, disease, behavior
abnormalities, cancer or genetic abnormalities. Owner represents and warrants
that to the best of Owner’s knowledge there are no hazardous substances now
incorporated in the Building or significant contamination of the Property.
Tenant and Owner shall hold each other harmless from and indemnify the other
from and against any damage, loss, reasonable expenses or liability resulting
from any breach of their representations and warranties, including all
reasonable attorneys’ fees and costs incurred as a result thereof. Tenant shall
not be responsible and Owner shall hold Tenant harmless from all costs incident
to or damages arising from contamination it did not create, in whole or in part.
Owner states that there now is only one underground storage tank on the
Property, a diesel tank which supplies the emergency generator for Phase I. The
gasoline tanks (two or three in number) which were on the Property at the time
of its acquisition have been removed, the soil checked for contamination, and
any necessary remedial measures taken. Any possible contamination from the
foregoing diesel tank is not the responsibility of Tenant, and, to the contrary,
is the full responsibility of Owner.

 

  33.   NO WAIVER

 

Owner’s or Tenant’s failure to take advantage of any default or breach of
covenant on the part of the other shall not be construed as a waiver thereof,
nor shall any custom or practice which may grow up between Owner and Tenant in
the course of administering

 

25



--------------------------------------------------------------------------------

 

this Lease be construed to waive or to lessen the right of Owner or Tenant to
insist upon the performance by the other of each and every term, condition, or
covenant hereof, or to waive or lessen the right of Owner to exercise any of its
remedies upon any default by the other. A waiver by Owner of a particular breach
or default shall not be deemed to be a waiver of the same or any other
subsequent breach of default. The acceptance of Rent or any other sum due
hereunder shall not be, or be construed to be, a waiver of any breach of any
term, covenant, or condition of this Lease, whether or not Owner has knowledge
of such breach at the time of such acceptance.

 

  34.   SECURITY

 

No attempt shall be made by Owner to provide full security, and Owner shall not
be responsible nor held liable for any lack of security or loss due to lack of
full security. Some general policing by a security firm and/or by Owner’s
personnel as a deterrent to crime will be coordinated by Owner for the benefit
of all tenants but such security personnel shall not, except in case of an
emergency, enter Premises. Tenant expressly waives any and all rights it may
have against Owner for the actions or lack thereof of such firm and personnel.

 

  35.   HOLD OVER

 

If Tenant shall continue its occupancy of the Premises after the expiration of
the Lease Term, the occupancy shall not be deemed to extend or renew the term of
this Lease, and such occupancy shall constitute a tenancy from month to month,
subject to all of the terms of this Lease, except the term, and except that the
Rent for each month of continued occupancy shall be double the Rent for the last
full month of the Lease Term. Tenant shall also be liable for Owner’s incidental
and consequential damages sustained by virtue of Tenant’s holdover. The term
“consequential damages” as used herein refers only to those damages suffered by
Owner as a direct and proximate consequence of Tenant’s failure to vacate the
Premises promptly at the end of the Lease Term.

 

  36.   ENTIRE AGREEMENT

 

The provisions of this Lease constitute and are intended to constitute the
entire agreement of Owner and Tenant regarding the Premises. Any amendment or
modification of this Lease, including any waiver of this Article, must be in
writing and signed by both Owner and Tenant.

 

  37.   SEVERABILITY

 

If for any reason any of the provisions of this Lease shall be unenforceable or
ineffective, all of the other provisions shall remain in full force and effect.

 

  38.   INTERPRETATIONS

 

Captions, headings, the index and titles to articles are not a part of this
Lease, are used in this document for reference only, and have no effect upon the
construction or

 

26



--------------------------------------------------------------------------------

 

interpretation of any part of this Lease. A provision of this Lease which
requires a party to perform an action shall be construed so as to require the
party to perform the action or to cause the action to be performed; a provision
which prohibits a party from performing an action shall be construed so as to
prohibit the party from performing the action or permitting another to perform
the action for it. “Including” means “including, but not limited to.” The
singular includes the plural, and the plural includes the singular. “Any” means
“any and all”. “Person” means a natural person or any legal entity. All exhibits
to this Lease shall be deemed to be a part of this document.

 

  39.   ATTORNEYS’ FEES

 

In the event any action, suit or proceeding is commenced under or in connection
with this Lease, or for recovery of possession of the Premises, the losing party
shall pay to the prevailing party in any such action, suit or proceeding all
attorneys’ fees incurred in connection therewith, together with all court costs
and litigation expenses of said prevailing party, and such costs and attorneys’
fees shall be deemed to have accrued as of the date the first remedial action is
taken by the prevailing party.

 

  40.   BINDING EFFECT

 

This Lease shall be binding upon the parties and their respective permitted
successors and assigns.

 

  41.   MODIFICATION FOR LENDER

 

If, in connection with obtaining construction, interim, or permanent financing
or refinancing for the Property or Building, the lender shall request reasonable
modifications or documentation in this Lease as a condition to such financing or
refinancing, or if Owner needs financing documentation executed by Tenant in
favor of a third party to facilitate financing of Special Improvements in
Premises, Tenant shall not unreasonably withhold, delay, or defer its signature
or its consent thereto, provided that such modifications do not increase the
obligations of Tenant hereunder, adversely affect the leasehold interest created
hereby or Tenant’s rights hereunder, and Owner pays, within five (5) days of
receipt of Tenant’s written demand, Tenant’s reasonable attorney’s fees related
to any such modification.

 

  42.   ACCORD AND SATISFACTION

 

No payment by Tenant or receipt by Owner of a lesser amount than any payment of
Rent, Estimated Additional Rent, or Additional Rent stipulated in this Lease
shall be deemed to be other than on account of the earliest stipulated Rent or
Additional Rent due and payable, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment of Rent, Estimated
Additional Rent, or Additional Rent be deemed an accord and satisfaction. Owner
may accept such check or payment without prejudice to Owner’s right to recover
the balance of such Rent, Estimated Additional Rent, or Additional Rent or
pursue any other remedy in this Lease, at law or in equity.

 

27



--------------------------------------------------------------------------------

 

  43.   CALCULATION OF TIME

 

In computing any Notice or other period of time prescribed or allowed by any
provision of this Lease, the day of the act, event, or default from which the
designated period of time begins to run shall not be included. The last day of
the period so computed shall be included, unless it is a Saturday, Sunday, or a
legal holiday recognized by the federal government, in which event the period
runs until the end of the next day which is not a Saturday, Sunday, or a legal
holiday recognized by the federal government. All notice or other periods expire
as of 5:00 p.m. (local time in Honolulu, Hawaii) on the last day of the notice
or other period.

 

  44.   COUNTERPARTS

 

This Lease may be executed in counterparts and each counterpart constitutes an
original document.

 

  45.   WAIVER OF TRIAL BY JURY [omitted in original]

 

  46.   FURTHER DEVELOPMENT

 

Owner intends to further develop the Building and Property as well as certain
adjoining property. Tenant agrees to such modifications to this Lease as may be
required by Owner in completing the above developments, so long as the Enclosed
Area and the Open Area (if any) are not thereby disturbed, Tenant’s use of
and/or access to the Premises are not materially impaired, Tenant’s obligations
including the payment of any Rent under this Lease are not increased and Owner
pays within five (5) days of receipt of Tenant’s written demand, Tenant’s
reasonable attorney’s fees related to any such modification. Tenant agrees to
join with Owner in executing any documents as are reasonably necessary in
effectuating the intent of this Article, including any amendments to the
Declarations filed when the Property was submitted to the Horizontal Property
Regime Act.

 

  47.   CORPORATE AUTHORITY

 

If Tenant is a corporation, each individual executing this Lease on behalf of
Tenant represents and warrants that he is duly authorized to execute and deliver
this Lease on behalf of Tenant, in accordance with a duly adopted resolution of
the Board of Directors of Tenant and in accordance with the bylaws of Tenant,
and that this Lease is binding upon Tenant in accordance with its terms. At
Owner’s request, Tenant shall, within thirty (30) days after execution of this
Lease, deliver to Owner a certified copy of a resolution of the Board of
Directors of Tenant authorizing or ratifying the execution of this Lease.

 

  48.   GOVERNING LAW

 

This Lease shall be governed by and construed in accordance with the laws of the
State of Hawaii.

 

28



--------------------------------------------------------------------------------

 

  49.   RECORDING

 

This Lease shall not be recorded by either Owner or Tenant. However, if a party
shall request the other party to execute a short form lease or memorandum of
lease, the other party shall do so within twenty (20) days after the request.
The short form lease or memorandum of lease shall be in a proper form for
recording and may contain the names of the parties, the Lease Term, the
description of the Premises, and the nature of any options for renewal or
additional space. Owner will supply the short form lease and if the execution
thereof is requested by Tenant, Tenant shall pay Owner all of Owner’s costs for
the preparation and recordation of such, including, without limitation,
attorneys’ fees.

 

  50.   CONSENTS, APPROVALS AND ATTORNEY’S FEES

 

When consents or approvals of Owner or Tenant are required pursuant to the terms
of this Lease, such consents or approvals shall not be delayed or unreasonably
withheld. A requirement to pay attorney’s fees shall be deemed to require only
payment of reasonable attorney’s fees.

 

  51.   TIME IS OF THE ESSENCE

 

Time is of the essence of this Lease.

 

  52.   SURVIVAL

 

All obligations of Tenant or Owner which may accrue or arise during the term of
this Lease or as a result of any act or omission of Tenant or Owner during said
term shall, to the extent they have not been fully performed, satisfied or
discharged, survive the expiration or sooner termination of this Lease.

 

IN WITNESS WHEREOF the parties have executed this Lease on the day and year
first above written.

 

 

OWNER:

     

TENANT:

AIPA PROPERTIES, L.L.C., By its Managing Member,

AIPA CORPORATION

     

PACIFIC INTERNET EXCHANGE CORPORATION

By:

 

/s/    RICHARD H. ZEGAR      

--------------------------------------------------------------------------------

     

By:

 

/s/    LAMBERT P. ONUMA        

--------------------------------------------------------------------------------

Its:

 

Vice President

--------------------------------------------------------------------------------

     

Its:

 

President

--------------------------------------------------------------------------------

 

 

29



--------------------------------------------------------------------------------

 

LEASE MODIFICATION AGREEMENT NO. 1

 

This Agreement, dated as of the 1 day of February, 2000, is by and between AIPA
PROPERTIES, L.L.C., a Hawaii Limited Liability Company (“Owner”) and PACIFIC
INTERNET EXCHANGE CORPORATION (“Tenant”) and amends that certain lease (“Lease”)
between the parties dated November 1, 1999 covering 5,357 square feet of
Enclosed Area.

 

Now, therefore, for valuable consideration the parties hereto amend the Lease as
follows effective February 1, 2000:

 

  1.   Article A.1.m. shall be amended to read as follows:

 

m. Parking: Tenant anticipates that the parking which can be accommodated in its
Open Area will be sufficient to meet its needs for the Enclosed Area. Additional
parking spaces may be leased from Owner at then prevailing rates, subject to
availability.

 

In all other respects the amended Lease is hereby ratified and confirmed.

 

IN WITNESS WHEREOF the parties hereto have executed this Lease Modification
Agreement No. 1 as of the day and year first above written.

 

 

OWNER:

AIPA PROPERTIES, L.L.C., By Its Managing Member,

AIPA CORPORATION        

 

By:

 

/s/    RICHARD H. ZEGAR        

--------------------------------------------------------------------------------

   

Richard H. Zegar

Its:

 

Vice President

 

TENANT:

PACIFIC INTERNET EXCHANGE CORPORATION  

 

By:

 

/s/ RICHARD H. KALBRENER

--------------------------------------------------------------------------------

Its:

 

--------------------------------------------------------------------------------

 

 

30



--------------------------------------------------------------------------------

 

LEASE MODIFICATION AGREEMENT NO. 2

 

This Agreement, dated as of the 6th day of November 2000, is by and between AIPA
PROPERTIES, L.L.C., a Hawaii Limited Liability Company (“Owner”) and PIHANA
PACIFIC, INC., a Delaware corporation f.k.a. Pacific Internet Exchange
Corporation, a Delaware corporation, (“Tenant”) and amends that certain lease
(“Lease”) between the parties dated November 1, 1999. Lease was previously
amended by Lease Modification Agreement No. 1 (LMA No. 1) dated February 1,
2000.

 

Tenant requires an increase in its open area to be used for additional air
conditioning equipment. Tenant advises that such equipment does not require an
enclosure but does need to be located in fairly close proximity to Premises.
Tenant’s requirement is to be met by Owner’s construction of an elevated
platform at the Ewa/mauka corner of Owner’s Phase II structure, with the Lease
being modified as follows effective upon Substantial Completion of such
platform:

 

  1.   Article A.1.b (2) shall read as follows: “Agreed Open Area: Four Thousand
Four Hundred Nine (4,409) square feet.” Tenant’s Open Area previously was 2,559
sq. ft.; the elevated platform adds 1,850 sq. ft. 2,559 + 1,850 = 4,409 sq. ft.

 

  2.   Article A.1.e. shall have the following words added: “Upon Substantial
Completion of the elevated platform, Monthly Base Rent shall be increased One
Thousand Four Hundred Twenty-five and No/100 Dollars ($1,425.00).”

 

  3.   A new article, A.4. shall be added and shall read as follows:
“Construction and maintenance of the elevated platform shall be performed by
Owner at Owner’s expense. The acquisition, installation and maintenance of the
air conditioning equipment shall be the responsibility of Tenant, and so
likewise all connections between such air conditioning equipment and Premises
(collectively the “Installation”). Details of the Installations shall be subject
to Owner’s approval. Both Owner and Tenant shall be obligated to perform their
respective maintenance operations such that all equipment and facilities and the
elevated platform are maintained in first class condition.”

 

  4.   Details of the proposed elevated platform are shown on the attached
Exhibit C-LMA No. 2. This drawing was reduced to half-size thus the actual scale
is 1/16 = 1’-0”.

 

Pacific Internet Exchange Corporation, a Delaware corporation has undergone a
corporate name change to Pihana Pacific, Inc., a Delaware corporation. It is the
same legal entity with a different registered corporate name. Pihana Pacific,
Inc. agrees and confirms that it is bound by the Lease and that the Lease, as
amended by LMA No. 1 and this LMA No. 2, is hereby ratified and confirmed in all
respects.

 

31



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Lease Modification
Agreement No. 2. as of the day and year first above written.

 

OWNER:

     

    TENANT

AIPA PROPERTIES, L.L.C., By Its Managing Member,

AIPA CORPORATION

     

    PIHANA PACIFIC, INC.

    a Delaware corporation

 

By:

 

/s/    RICHARD H. ZEGAR        

--------------------------------------------------------------------------------

     

By:

 

/s/    RICHARD H. KALBRENER  

--------------------------------------------------------------------------------

Richard H. Kalbrener       

Its:

 

Vice President

--------------------------------------------------------------------------------

     

Its:

 

President & CEO

--------------------------------------------------------------------------------

 

 

32



--------------------------------------------------------------------------------

 

LEASE MODIFICATION AGREEMENT NO. 3

 

This Agreement, dated as of the 18th day of July 2001, is by and between AIPA
PROPERTIES, L.L.C., a Hawaii Limited Liability Company (“Owner”) and PIHANA
PACIFIC, INC., a Delaware corporation f.k.a. Pacific Internet Exchange
Corporation, a Delaware corporation, (“Tenant”) and amends that certain lease
(“Lease”) between the parties dated November 1, 1999. Lease was previously
amended by Lease Modification Agreement No. 1 (“LMA No. 1”), dated February 1,
2000 and by Lease Modification Agreement No. 2 (“LMA No. 2”) dated November 6,
2000.

 

Tenant requires an increase in its open area for additional electrical
equipment. The most practical place for this equipment is immediately behind
Tenant’s existing ground floor space as shown in Exhibit A – LMA No. 2 Tenant
agrees to lease aforesaid Open Area with the Lease being modified as follows:

 

  1.   Article A.1.b(2) shall read as follows: “Agreed Open Area: Five Thousand
Two Hundred Ninety-Nine (5,299) square feet.” Tenant’s Open Area previously was
4,409 sq. ft.; the electrical equipment area adds 890 sq. ft. 4,409 + 890 =
5,299 sq. ft.

 

  2.   Article A.1.e. shall have the following words added: “Monthly Base Rent
shall be increased Four Hundred Eighty-Nine and No/100 Dollars ($489.00).”

 

  3.   Article A.1.f shall have the following words added: “Tenant’s monthly
charge for Estimated Additional Rent shall be increased Fifty-three and No/100
Dollars ($53.00).

 

  4.   A new article, A.5. shall be added and shall read as follows: “Tenant is
responsible for installation of all electrical equipment used by Tenant in the
increased Open Area. At termination of Tenant’s lease Owner may require Tenant
to remove equipment installed in conjunction with this Lease Modification
Agreement. Owner has previously agreed to install approximately 6” of reinforced
concrete in the Open Area in conjunction with other paving projects by the Owner
in the area. Tenant is responsible for any additional costs generated by
Tenant’s requirements such as increase reinforcing of concrete under future
generator pads or any special leveling or grading required for Tenant’s access
to previously installed electrical equipment.

 

In all other respects the amended Lease is hereby ratified and confirmed.

 

33



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Lease Modification
Agreement No. 3 as of the day and year first above written.

 

 

OWNER:

     

TENANT:

AIPA PROPERTIES, L.L.C., By Its Managing Member,

AIPA CORPORATION

     

PIHANA PACIFIC, INC.

a Delaware corporation

 

By:

 

/s/    RICHARD H. ZEGAR        

--------------------------------------------------------------------------------

     

By:

 

/s/    JOHN R. SAVAGEAU        

--------------------------------------------------------------------------------

Its:

 

Vice President

     

Its:

 

John R. Savageau

 

 

34